          Case 1:19-cv-12395-LTS Document 23 Filed 03/03/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


                                                )
 DUNKIN’ DONUTS FRANCHISING                     )
 LLC and DD IP HOLDER LLC,                      )
                                                )
        Plaintiffs,                             )
                                                ) Civil Action No. 1:19-CV-12395-LTS
 v.                                             )
                                                )
 RMG DONUTS, LLC, RALPH F.                      )
 D’ALELIO, JR., GARY J. D’ALELIO,               )
 and MICHELE J. LAWLOR,                         )
                                                )
        Defendants.                             )
                                                )


                      STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to FRCP 41(a)(1)(A)(ii), Plaintiffs, Dunkin’ Donuts Franchising LLC and DD IP

Holder LLC (“Plaintiffs”) and Defendants, RMG Donuts, LLC, Ralph F. D’Alelio, Jr., Gary J.

D’Alelio and Michele J. Lawlor (“Defendants”) (together, the “Parties”), having agreed to a

resolution, hereby stipulate to the dismissal of this action with prejudice. Each party hereby waives

their right to appeal from this dismissal with prejudice.



                                     [Signatures on next page]
          Case 1:19-cv-12395-LTS Document 23 Filed 03/03/20 Page 2 of 2




Dunkin’ Donuts Franchising LLC                RMG Donuts, LLC, Ralph F. D’Alelio, Jr., Gary J.
and DD IP Holder LLC,                         D’Alelio and Michele J. Lawlor,

By their attorneys,                           By their attorneys,

/s/ John A. Donovan                           /s/ William T. Hogan III
John A. Donovan III (BBO# 631110)             William T. Hogan III (BBO# 237710)
Michael J. Maxey (BBO# 694719)                bill.hogan@nelsonmullins.com
Sloane and Walsh LLP                          Nelson Mullins Riley & Scarborough LLP
One Center Plaza                              One Post Office Square, 30th Floor
Boston, MA 02108                              Boston, MA 02109
JDonovan@sloanewalsh.com                      (617) 217-4700
MMaxey@sloanewalsh.com                        (617) 217-4710
(617) 523-6010
(617) 227-0927

Dave E. Worthen
Plave Koch PLC
12005 Sunrise Valley Drive
Suite 200
Reston, VA 20191
dworthen@plavekoch.com
(703) 774-1200
(703) 774-1201


Dated: March 3, 2020


                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as nonregistered participants on this date.

Dated: March 3, 2020
                                                     /s/ William T. Hogan III
                                                     William T. Hogan III
